Citation Nr: 1541033	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-25 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for punctured bowels and residuals, claimed as a result of treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina, in January 2010.

2.  Entitlement to multiple temporary 100 percent disability evaluations due to convalescence under 38 C.F.R. § 4.30 following VA treatment resulting in punctured bowels and residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division Of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975, and from March 1979 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran had requested a hearing before a Veterans Law Judge (VLJ), in January 2015, prior to the scheduling of the hearing, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  

The issue of entitlement to multiple temporary 100 percent disability evaluations due to convalescence under 38 C.F.R. § 4.30 following VA treatment resulting in punctured bowels and residuals is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's punctured bowels and residuals were a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing surgical treatment.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for punctured bowels and residuals have been met.  38 U.S.C. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case, the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks compensation under the provisions of 38 U.S.C. § 1151 for punctured bowels and residuals.  He avers that during surgery at the Fayetteville VAMC on January 12, 2012 for a severe urethral stricture, he sustained a punctured rectum as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  He further claims that he suffered many residuals following the procedure, including the necessity of having to use a catheter and experiencing incontinence, as well as additional surgery at Duke University Medical Center.

In pertinent part, 38 U.S.C. § 1151 reads as follows:
"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2015).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2015).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R.
 § 3.361(d)(1) (2015).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2015).

As noted above, in order to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such was the result of either negligence or carelessness on the part of VA, or an event not reasonably foreseeable.

With respect to the matter of additional disability, a VAMC discharge summary, dated January 28, 2010, shows that the Veteran was admitted for a severe urethral stricture.  The VA urologist said that they were not able to dilate the urethra past 14F and the Veteran was scheduled for dilatation under anesthesia and possible visual urethrotomy, which was done with a great deal of difficulty because of the severity of the stricture and urethral fibrosis.  He said they were not able to place a catheter in the bladder following the procedure, and, anticipating retention at a later time during the day, decided to do a cystotomy (surgical incision into the urinary bladder), which was carried out without difficulty.  During the night, the Veteran developed low abdominal pain and a temperature of about 102.8.  For this reason, early the next day, they obtained a CT scan, which showed some free air in the abdominal cavity.  Suspecting a bowel puncture, the Veteran was immediately
scheduled for surgery and a general surgery consultation was obtained.  The
Veteran was explored by another doctor, and they found a puncture perforation of the rectum, which was surgically repaired.  

Of record is a September 2010 opinion from Dr. D, a VA urologist/surgeon as to whether the cause of the Veteran's additional disability was the result of fault on the part of VA.  Dr. D initially stated that the Veteran signed an informed consent for the planned surgical procedure, "Cystoscopy with Visual Internal Urethrotomy."  He specifically stated that the risks listed on the consent were standard and customary, "but do not list potential risk of injury to rectum (not a common adverse event of this procedure)."  After providing a summary of the events that occurred during the Veteran's hospitalization, including noting that he was readmitted on February 4, 2010 with a prostatic abscess, the physician opined that the Veteran "suffered a known complication of SP [suprapubic] trocar catheter placement.  Prolonged hospitalization, along with secondary hospital re-admission were the direct result of this injury." 

The opinion of Dr. D is inadequate, as it contradictory.  Initially, he said that the stated risks listed on the consent form for the procedure did not include the potential risk of injury to the rectum, which he said is "not a common adverse event of this procedure."  However, in his conclusion, he appeared to reverse himself, stating that the Veteran "suffered a known complication of SP trocar catheter placement."

Also of record is an opinion from another VA urologist, Dr. K.  He concluded that the Veteran's rectal injury likely occurred from the suprapubic tube placement and that VA failed to exercise the degree of care that would be expected of a reasonable heath care provider.  He explained that this is an infrequent, but recognized complication.  He said that most urologists would have used radiology assistance/cystogram in placing the tube, visual assistance using a scope could have been done, and that blindly placing the tube increases the chance of rectal injury.  He said that the operation note did not mention either of these, adding that, although the bladder is filled with saline or water prior to placing the tube, there was also no mention made of this.  Finally, he said that a cystogram post-tube placement aids in recognition of bowel injury, but this was not done.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in each case must be determined by the quality of the evidence, and not necessarily by their quantity or source.

Having reviewed the complete record, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's punctured bowels and residuals were the result of an error in judgment or an event not reasonably foreseeable during his cystoscopy with visual internal urethrotomy.   As such, the Board find that the criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 have been met.  Benefits under 38 U.S.C. § 1151 for punctured bowels and residuals are granted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for punctured bowels and residuals, claimed as the result of VA treatment, is granted.



REMAND

The Veteran has requested several periods of a temporary total disability rating for convalescence as a result of his additional disability of punctured bowels and residuals under 38 C.F.R. § 4.30.  Although his initial surgical procedure was performed at the Fayetteville VAMC, he has reported that he underwent additional surgery related to the VA surgery at the Duke University Medical Center.  As there are no private treatment reports of record, a remand to obtain these records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify any non-VA health care providers that have treated him for his punctured bowels and residuals since January 2010.  After securing the necessary releases, the AOJ should attempt to obtain these records and associate with the Virtual/VBMS e-folder.  

If the AOJ  is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  After all available records have been associated with the record, and in light of the fact that benefits under the provisions of 38 U.S.C. § 1151 for punctured bowels and residuals have been granted, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


